       Case 2:19-cv-12376-JCZ-DMD Document 14 Filed 02/05/20 Page 1 of 5



                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA


 RIVER VENTURES, L.L.C.                                  CIVIL ACTION NO. 2:19-cv-12376

 VS.                                                     JUDGE: ZAINEY

 GENESIS VENTURE LOGISTICS,                              MAGISTRATE JUDGE: DOUGLAS
 L.L.C.


               RIVER VENTURES L.L.C.’S FIRST SUPPLEMENTAL AND
                           AMENDING COMPLAINT

       Plaintiff, River Ventures, L.L.C. (“River Ventures”), files this First Supplemental and

Amending Complaint averring as follows:

                                                 1.

       Plaintiff re-alleges and re-avers all factual and legal allegations made in its original

Complaint [Doc. 1] as if set forth fully herein, with the following additions.

                                                 2.

       Made additional Defendant is Lorraine Hyde, an individual of the age of majority

domiciled in the Parish of St. Tammany, State of Louisiana.

                                                 3.

       This Court has personal jurisdiction over Defendant Hyde because she resides in the

Eastern District of Louisiana, and Defendant’s activities giving rise to this action occurred in the

Eastern District of Louisiana. As such, venue is proper under 28 U.S.C. § 1391.
      Case 2:19-cv-12376-JCZ-DMD Document 14 Filed 02/05/20 Page 2 of 5



                                                 4.

       This Court has subject matter jurisdiction over the stated alter-ego theories of liability

against Defendant Hyde under 28 U.S.C. § 1333 because the underlying claims arose pursuant to

the breach of a maritime contract to pay charter hire.

                                                 5.

       Lorraine Hyde is sole manager and member of co-Defendant, Genesis Venture Logistics,

L.L.C. (“Genesis”).

                                                 6.

       Genesis was hired by Pontchartrain Partners, L.L.C. (“Pontchartrain Partners”) to

coordinate the logistics of transporting materials necessary for the Texas City Dike Project (the

“Materials”) from New Orleans, Louisiana to Galveston, Texas.

                                                 7.

       To fulfill its commitment to Pontchartrain Partners, Genesis hired River Ventures, on three

separate occasions between November 21, 2018 and January 11, 2019, to transport by tug six

barges from New Orleans to Galveston (and back) with a minimum of 8,400 tons of Material at a

rate of $10.00 per ton, plus a demurrage standby rate for any off-loading in excess of 48 hours.

                                                 8.

       River Ventures completed those assignments and subsequently invoiced Genesis for the

work. Specifically, River Ventures invoiced Genesis (1) $96,375.00 for the transport services

provided from November 21, 2018 – December 8, 2019; (2) $92,500.00 for the transport services

provided from December 9, 2018 – December 22, 2018; and (3) $99,000.00 for the transport

services provided from December 28, 2018 – January 11, 2019 (the “Invoices”).




                                            Page 2 of 5
      Case 2:19-cv-12376-JCZ-DMD Document 14 Filed 02/05/20 Page 3 of 5



                                                 9.

       At no time between any of the three assignments did Genesis ever object to River Ventures’

Invoices. Indeed, Genesis hired River Ventures and continued to accept River Ventures’ services

for thirty-three consecutive days after River Ventures issued its first Invoice.

                                                 10.

       Upon information and belief, Pontchartrain Partners paid Genesis for the transportation of

the Materials. Genesis has not, however, made any payments to River Ventures on any of the

Invoices despite Genesis itself having been paid by its customer for that work. The total principal

amount due under those Invoices remains $287,875.00.

                                                 11.

       On 21 June 2019, River Ventures sent a demand letter (“Demand Letter”) to Genesis

regarding the unpaid Invoices via U.S. Certified Mail, demanding payment of the full principal

amount within thirty days. Despite having received the Demand Letter, Genesis has failed to pay

any amounts on the Invoices.

                                                 12.

       On or around 29 August 2019, River Ventures filed the instant lawsuit against Genesis

claiming Breach of Contract, Suit on Open Account, and Unjust Enrichment.

                                                 13.

       Defendant Hyde is, in her individual capacity, liable for the debts owed to River Ventures

by Genesis because, upon information and belief, Hyde used the corporate identity of Genesis to

commit fraud on River Ventures.




                                            Page 3 of 5
      Case 2:19-cv-12376-JCZ-DMD Document 14 Filed 02/05/20 Page 4 of 5



                                                14.

       Specifically, Hyde, through Genesis, represented to River Ventures that Genesis could and

would pay for its transport services, and River Ventures relied on that representation in performing

the work.

                                                15.

       Upon information and belief, Hyde knew, however, that Genesis could not and would not

pay River Ventures for its transport services. In particular, despite Genesis having been paid for

the services by its customer, Pontchartrain Partners, Hyde refused to pay River Ventures’ invoices.

                                                16.

       Moreover, at or around the same time River Ventures was seeking payment from Genesis,

Hyde, thorough Genesis, entered into a factoring agreement with AmeriFactors Financial Group,

LLC (“AmeriFactors”). As part of that factoring agreement, Hyde, through Genesis, factored

certain invoices issued to Dunham-Price Group LLC (“Dunham Price”) in the amount of

$635,976.70. Despite receiving additional capital through that factoring agreement, Hyde still

failed to pay River Ventures’ Invoices, thereby further evidencing Hyde’s intent to obtain River

Ventures’ services without paying for same.

                                                17.

       Hyde, as the sole member of Genesis, exercised her control over the company to use the

corporate identity of Genesis to perpetuate fraud on River Ventures for her own personal benefit

and to the detriment of River Ventures. As such, the corporate debt of Genesis to River Ventures

should be imposed on Hyde in her individual capacity.




                                            Page 4 of 5
        Case 2:19-cv-12376-JCZ-DMD Document 14 Filed 02/05/20 Page 5 of 5



                                                 18.

        River Ventures made an amicable demand to Hyde on or around 21 June 2019. To date,

Hyde has not responded to that demand nor paid the overdue Invoices.

        WHEREFORE, River Ventures, L.L.C. prays that, upon final trial of this cause, the Court

enter judgment in favor of River Ventures, L.L.C. and against Genesis Venture Logistics, L.L.C.

and Lorraine Hyde, in her individual capacity, for all actual, economic, benefit of the bargain, and

special damages; out-of-pocket costs, expenses, and reliance damages; pre- and post-judgment

interest; costs of suit; and any other relief to which River Ventures, L.L.C. may be justly entitled.

                                                       Respectfully Submitted,

                                                       DAIGLE FISSE & KESSENICH, PLC

                                                       /s/ Michael W. McMahon
                                                       Michael W. McMahon (23987)
                                                       mmcmahon@daiglefisse.com
                                                       Paul R. Trapani, III (32735)
                                                       ptrapani@daiglefisse.com
                                                       P.O. Box 5350
                                                       Covington, LA 70434-5350
                                                       Tel: 985/871-0800
                                                       Fax: 985/871-0899
                                                       Attorneys for River Ventures, L.L.C.



                                 CERTIFICATE OF SERVICE

        I do hereby certify that a copy of the above and foregoing pleading has been served upon

all counsel of record by ECF filing, depositing same in the United States Mail, postage prepaid

and properly addressed, by hand delivery, or by facsimile transmission, this 4th day of February,

2020.


                                              /s/ Michael W. McMahon
                                              MICHAEL W. McMAHON




                                            Page 5 of 5
